Citation Nr: 0703093	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-15 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for colitis.  

3.  Entitlement to service connection for unspecified skin 
rash.  

4.  Entitlement to service connection for urinary tract 
infection.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1968 to March 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran during his August 2005 Board hearing withdrew his 
service connection claims for hearing loss of the left ear, 
disorder associated with low sex drive, swelling of the right 
and left big toes, and left eye disorder.  Thus these claims 
are no longer in appellate status.  The veteran also gave 
testimony with regard to the issue of entitlement to an 
increased rating for PTSD, which is not before the Board at 
this time.  This matter is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran during his August 2005 Board hearing testified 
that his hypertension is secondary to his service-connected 
PTSD.  The medical evidence shows a history of hypertension.  
Thus a VA examination is warranted to determine the nature 
and etiology of the veteran's claimed hypertension.  
Following his August 2005 hearing, additional medical 
evidence was received from the veteran without a waiver of 
initial RO review.  As this case is being remanded, the RO 
should review the newly received records.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
should be provided that includes an explanation as to the 
type of evidence that is needed to establish both disability 
ratings and effective dates.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should provide the veteran with 
an appropriate VA examination to determine 
the nature and etiology of his claimed 
hypertension.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  If hypertension is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's 
hypertension was caused or aggravated 
(i.e. increased in disability) by his 
service-connected PTSD.  A complete 
rationale should be provided for all 
opinions expressed.

3.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



